DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9 and 10 objected to because of the following informalities:  Claim 9 recites “The apparatus as in any claim 1,” and “any” should be deleted. Claim 10 recites “that provides to install.” Claim 10 may be corrected by including a system, device or user that is enabled to perform the actions in the preamble or by changing all of the “to” statements in the preamble such as “that provides for installing.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “said movement members” in line 9.  Claim 1 previously introduced “movement devices,” at line 5 but there is insufficient antecedent basis for “movement members” limitation in the claim.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder, such as that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “driving control unit” performing the function of “command[ing] the drive of said movement members as a function of the actions of the driver on said driving command members” “a control and command unit” performing the function of moving “configured to selectively control said driving control unit and said pumping unit and to combine the dynamic stresses of said movement devices and the tactile pressure stresses of said inflatable pads on said driver” in claim 1. “control and command unit” performing the function of “selectively and independently control[ing] the pressure of said first inflatable pads and of said second inflatable pads” in claim 6; “said control and command unit” performing the function “to selectively control the feed of said gas to said first inflatable pads and said second inflatable pads” in claim a control and command unit” performing the function “selectively controlling said driving control unit and said pumping unit and combining with respect to each other the dynamic stresses of said movement devices and the tactile pressure stresses of said inflatable pads on said driver, and in that the actuation of said pumping unit is determined in relation to the actuation of said movement devices” in claim 10; and “said control and command unit” for performing the function “selectively vary the tightening of said seatbelts on said driver” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20120288831 (“Campion”) in view of U.S. Patent No. 4,059,909 (“Kron”). 
Concerning claim 1 Campion discloses, An apparatus to simulate driving land vehicles (¶ [0002]) comprising 
a mobile platform (Fig. 1 (motion platform 7); ¶ [0039] (“the simulator further comprises a motion platform”)); 
a seat installed on said mobile platform ((Fig. 1 (motion platform 7, seat 9); ¶ [0048] (“The cockpit 3 comprises a seat 9”)) and provided with contact surfaces on which, during use, a driver is positioned  (¶ [0050] (“the seat 9 comprises a lower, well-shaped section 13, which supports the buttocks and lower back of the user, a forward section 15, which is raised ; 
driving command members which can be actuated by said driver to simulate a driving action (¶ [0048] (“The cockpit 3 comprises … user inputs including foot-operated inputs, including an accelerator and brake, and hand-operated inputs, including a steering wheel and gear selector”)); 
movement devices configured to move said mobile platform with respect to a support plane and to induce dynamic stresses on said driver (Fig. 1 (actuators 57), (¶ [0054] “In this embodiment the motion platform 7 comprises a support frame 51 to which the cockpit 3 is movably supported, here on bearings 53, and actuators for moving the cockpit 3.”), ¶ [0057], ¶ [0039] When the actuators move the cockpit containing the user dynamic stresses or “motion-stimulated G-cues” will be induced on the driver.); and 
a driving control unit connected to said driving command members and to said movement devices (¶ [0047] (“The G-cueing simulator comprises a cockpit 3 in which a user, as a driver, sits, a motion platform 7 to which the cockpit 3 is movably supported, and a controller (not illustrated), here a PC-based controller, for controlling operation of the G-cueing simulator.”)) and configured to 
command the drive of said movement members as a function of the actions of the driver on said driving command members (¶ [0077], ¶ [0047] (“a PC-based controller, for controlling operation of the G-cueing simulator.”), ¶ [0048] (“The cockpit 3 comprises … user inputs including foot-operated inputs, including an accelerator and brake, and hand-operated inputs, including a steering wheel and gear selector”)), 
wherein … pads are associated with at least some of said contact surfaces and are ... connected to a ... unit configured to control the pressure of … said … pads and to induce tactile pressure stresses on said driver (Fig. 1, ¶ [0060-68] force transducers 71, 73, 75, 77 “to apply a force to … the user”), and further comprising 
a control and command unit connected to said movement devices, to said driving control unit and … to selectively control said driving control unit (¶ [0047] (“a PC-based controller, for controlling operation of the G-cueing simulator.”)) … and to combine the dynamic stresses of said movement devices and the tactile pressure stresses of said … pads on said driver, the actuation of said … unit being determined in relation to the actuation of said movement devices (¶ [0048] (“The cockpit 3 comprises … user inputs including foot-operated inputs, including an accelerator and brake, and hand-operated inputs, including a steering wheel and gear selector”) The Campion system uses a single PC-based controller (¶ [0047]) in communication with user input devices (¶ [0048]) to control both actuators 57 for motion platform 7, which move the entire cockpit (¶ [0054]), and a plurality of force transducers, which apply a force to the driver through the seat (¶ [0060-68]). Therefore pressure and force applied to the driver through both of these systems is combined.).
Campion does not disclose pads that are inflatable or a pumping unit to control inflation of the pads. Kron teaches a seat for a motion simulator including: 
“inflatable pads are associated with at least some of said contact surfaces (Fig. 1 (Air cells or bladders 13, firmness cells 23)) and are fluidically connected to a pumping unit configured to control the pressure of a gas inside said inflatable pads and to induce tactile pressure stresses on said driver” (col. 4 ll. 32-35 (“As shown eight firmness cells are employed in this embodiment, each to be individually driven with variable pressure servo values under 
“a control and command unit connected … to at least said pumping unit and configured to selectively control … said pumping unit … the actuation of said pumping unit being determined in relation to the actuation of said movement devices.” ((col. 4 ll. 32-35 (“As shown eight firmness cells are employed in this embodiment, each to be individually driven with variable pressure servo values under computer control in a manner similar to the air cells described above.”), col. 6 ll. 46-49 (“FIG. 10 is a chart showing typical pressures and temperatures applied to each component of the seat for various maneuvers”) Depending on the control maneuver being performed by the user, air or firmness cells are inflated or deflated by the pump.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Campion to simply substitute the force transducers for the firmness cells of Kron. Since both references teach methods and systems for g cueing in a simulator the references are from the same field of endeavor and thus analogous art. A POSITA would have been motivated to combine Campion and the firmness cells of Kron because the exchange from force transducers is a simple 
Concerning claim 2, Campion as modified discloses:
The apparatus as in claim 1 (see claim 1), wherein said control and command unit comprises and implements a coupling algorithm able to manage, in real time, at least the movement accelerations of said mobile platform and the tactile pressure stresses of said … pads, by coordinating the actuation of said movement devices and said … unit. (¶ [0047] (“a PC-based controller, for controlling operation of the G-cueing simulator.”), (¶ [0048] (“The cockpit 3 comprises … user inputs including foot-operated inputs, including an accelerator and brake, and hand-operated inputs, including a steering wheel and gear selector”) The Campion system uses a single PC-based controller in communication with user input devices to control both actuators 57 for motion platform 7, which move the entire cockpit, and a plurality of force transducers, which apply a force to the driver through the seat. Therefore pressure and force applied to the driver through both of these systems is coordinated.). Campion does not disclose pads that are inflatable or a pumping unit to control inflation of the pads. Kron teaches a seat for a motion simulator including the limitations missing from Kron: inflatable pads (Fig. 1 (Air cells or bladders 13, firmness cells 23)) and said pumping unit (Figure 8 (compressor 71, servo pressure valves 77 through 80), col. 6 ll. 19-22 (“FIG. 8 illustrates the compressed air system for operating the air cells and firmness cells. A compressor 71 maintains a storage accumulator 73 at the desired pressure. The compressed air is provided over line 75 to a plurality of servo pressure valves 77 through 80.”)) 

Concerning claim 3, Campion as modified discloses: The apparatus as in claim 1 (see claim 1), further comprising seatbelts associated with said seat and configured to secure said driver, and in that said seatbelts are connected to a tightening device configured to selectively vary the tightening of said seatbelts on said driver, said tightening device being connected to said control and command unit (Fig. 1 (harness tensioner 61), ¶ [0047], ¶ [0058-0059] (“The cockpit 3 further comprises a harness tensioner 61 for tensioning/de-tensioning the seat harness 12, which provides cues for acceleration and deceleration/braking.”). 
Concerning claim 4, Campion as modified discloses:
The apparatus as in claim 1 (see claim 1), wherein said seat comprises a seating plane and a backrest provided with said contact surfaces (Fig 1 (well-shaped section 13, intermediate section 17, rear section 19), ¶ [0052]). Campion does not disclose and with which first inflatable pads (Fig. 1 (Air cells or bladders 13, firmness cells 23) are associated, fluidically connected to said pumping unit. Kron teaches wherein said seat comprises a seating plane and a backrest provided with said contact surfaces and with which first inflatable pads are associated (Fig. 1 (pan 11, pan 15), col. 3 ll. 45-55 (“A back supporting structure or pan 15 supports nine of the aforementioned air cells … seat supporting structure or pan 11 supports, for example, 20 air cells or bladders 13”), fluidically connected to said pumping unit (col. 4 ll. 32-35 (“As shown eight firmness cells are employed in this embodiment, each to be individually driven with variable pressure servo values under computer control in a manner similar to the air cells described above.”), Figure 8 (compressor 71, servo pressure valves 77 through 80), col. 6 ll. 19-22 (“FIG. 8 illustrates the compressed air system for operating the air cells and firmness cells. A compressor 71 maintains a storage accumulator 73 at the desired pressure. The compressed air is provided over line 75 to a plurality of servo pressure valves 77 through 80.”)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Campion to simply substitute the force transducers for the firmness cells of Kron. Since both references teach methods and systems for g cueing in a simulator the references are from the same field of endeavor and thus analogous art. A POSITA would have been motivated to combine Campion and the firmness cells of Kron because the exchange from force transducers is a simple substitution of known components for simulating motion forces and the firmness cells could have been predictably added to the system of Campion. Further, A POSITA may be motivated to use an air system for g-cueing in a seat because it is very well known with many decades of use and testing.
Concerning claim 5, Campion as modified discloses: The apparatus as in claim 4 (see claim 4). wherein in correspondence with their respective lateral edges, said seating plane and said backrest are provided with lateral containing portions protruding transversely with respect to said contact surfaces (¶ [0051] (“In this embodiment the seat 9 further  Campion does not expressly disclose and in that second inflatable pads are associated with said containing portions, and are connected to said pumping unit to control the pressure of the gas inside said second inflatable pads, but does teach in paragraph 65 “The cockpit 3 further comprises at least two lateral force transducers 75, which are located in respective ones of the lateral sections 21.” Kron teaches that second inflatable pads are associated with said containing portions, and are connected to said pumping unit to control the pressure of the gas inside said second inflatable pads (“Two side cushions 17 are located on the left and right side, and protruding above the top, of the seat pan cushion such that their inflation will cause pressure to be exerted on the outside of the respective thigh.”) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Campion to simply substitute the force transducers for the firmness cells of Kron. Since both references teach methods and systems for g cueing in a simulator the references are from the same field of endeavor and thus analogous art. A POSITA would have been motivated to combine Campion and the firmness cells of Kron because the exchange from force transducers is a simple substitution of known components for simulating motion forces and the firmness cells could have been predictably added to the system of Campion. Further, A POSITA may be motivated to use an air system for g-cueing in a seat because it is very well known with many decades of use and testing.
Concerning claim 6, Campion as modified discloses:
The apparatus as in claim 5 (see claim 5), wherein control and command unit said is configured to selectively and independently control the pressure of said first … pads and of said second … pads. (Fig. 1 (lateral force transducers 75, first force transducer 71, second force 
Campion does not teach inflatable pads but Kron teaches wherein control and command unit said is configured to selectively and independently control the pressure of said first inflatable pads and of said second inflatable pads ((col. 4 ll. 32-35, (Figs. 8, 9 col. 6, ll. 19-36 (“FIG. 8 illustrates the compressed air system for operating the air cells and firmness cells. A compressor 71 maintains a storage accumulator 73 at the desired pressure. The compressed air is provided over line 75 to a plurality of servo pressure valves 77 through 80. … On the figure only four valves are shown. In the actual G seat system one valve will be provided for each cell …. As illustrated valve 77 provides air to a firmness cell 23, valve 78 to an air cell 13…. The simulator computer 84 provides control signals to the valves designated on the figures as A', B', C', and D’.”) Each firmness cell is separately controlled, therefore the firmness cells comprising the first inflatable pads are controlled separately from the firmness cells comprising the second inflatable pads.) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Campion to simply substitute the force transducers for the firmness cells of Kron. Since both references teach methods and systems for g cueing in a simulator the references are from the same field of endeavor and thus analogous art. A POSITA would have been motivated to combine Campion and the firmness cells of Kron because the exchange from force transducers is a simple substitution of known components for simulating motion forces and the firmness cells could have been predictably added to the system of Campion. Further, A POSITA may be 
Concerning claim 7, Campion as modified discloses:
The apparatus as in claim 5 (see claim 5). Campion does not disclose wherein said pumping unit comprises a pumping device of said gas, but Kron teaches this limitation (Fig. 8 (compressor 71 maintains a storage accumulator 73)), fluidically connected (Fig. 8 (compressed air is provided over line 75)) to a distributor device (Fig. 8 (a plurality of servo pressure valves 77 through 80)), said distributor device being connected, with respective pipes, to said first inflatable pads and to said second inflatable pads, and in that said control and command unit is connected to said distributor device to selectively control the feed of said gas to said first inflatable pads and said second inflatable pads (Figs. 8, 9 col. 6, ll. 19-36 (“FIG. 8 illustrates the compressed air system for operating the air cells and firmness cells. A compressor 71 maintains a storage accumulator 73 at the desired pressure. The compressed air is provided over line 75 to a plurality of servo pressure valves 77 through 80. … On the figure only four valves are shown. In the actual G seat system one valve will be provided for each cell …. As illustrated valve 77 provides air to a firmness cell 23, valve 78 to an air cell 13…. The simulator computer 84 provides control signals to the valves designated on the figures as A', B', C', and D’.”)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Campion to simply substitute the force transducers for the firmness cells of Kron. Since both references teach methods and systems for g cueing in a simulator the references are from the same field of endeavor and thus analogous art. A POSITA would have been motivated to combine Campion and the firmness cells of Kron because the exchange from force transducers is a simple 
Concerning claim 8, Campion as modified discloses:
The apparatus as in claim 5 (see claim 5). Campion does not teach a pumping system or inflatable pads, but Kron teaches wherein said distributor device comprises distributor valves (Fig. 8 (valves designated on the figures as A', B', C', and D’)) and discharge valves (Fig. 8 (a plurality of servo pressure valves 77 through 80)) fluidically connected to said first inflatable pads and said second inflatable pads and selectively drivable by said control and command unit to respectively control the introduction and discharge of said gas to/from said first inflatable pads and said second inflatable pads. (Figs. 8, 9 (“FIG. 8 illustrates the compressed air system for operating the air cells and firmness cells. A compressor 71 maintains a storage accumulator 73 at the desired pressure. The compressed air is provided over line 75 to a plurality of servo pressure valves 77 through 80. … On the figure only four valves are shown. In the actual G seat system one valve will be provided for each cell …. As illustrated valve 77 provides air to a firmness cell 23, valve 78 to an air cell 13…. The simulator computer 84 provides control signals to the valves designated on the figures as A', B', C', and D’.”)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Campion to simply substitute the force transducers for the firmness cells of Kron. Since both references teach methods and systems for g cueing in a simulator the references are from the same field of endeavor and thus analogous art. A POSITA would have been motivated to combine Campion and the firmness cells of Kron 
Concerning claim 9, Campion as modified discloses: The apparatus as in any claim 1 (see claim 1), wherein said driving command members are chosen from a group comprising at least one of either a steering wheel, a brake pedal, a clutch or an accelerator pedal ((¶ [0048] (“The cockpit 3 comprises … user inputs including foot-operated inputs, including an accelerator and brake, and hand-operated inputs, including a steering wheel and gear selector”)). 
 Concerning claim 10, Campion discloses  a method to simulate driving land vehicles (¶ [0002]) that provides to install a seat on a mobile platform, to position a driver on contact surfaces of said seat ((Fig. 1 (motion platform 7, seat 9); ¶ [0048] (“The cockpit 3 comprises a seat 9 in which the user sits”)), to detect the actions of said driver on driving command members, (¶ [0048] (“The cockpit 3 comprises … user inputs including foot-operated inputs, including an accelerator and brake, and hand-operated inputs, including a steering wheel and gear selector”)) to process the actions of said driver on said driving command members with a driving control unit  (¶ [0047] (“The G-cueing simulator comprises a cockpit 3 in which a user, as a driver, sits, a motion platform 7 to which the cockpit 3 is movably supported, and a controller (not illustrated), here a PC-based controller, for controlling operation of the G-cueing simulator.”)), and to determine the actuation of movement devices to move said mobile platform with respect to a support plane as a function of the actions of said driver on said driving command members and to induce dynamic stresses on said driver, (¶ [0077], ¶ [0047] (“a PC-based controller, for controlling operation of the G-cueing simulator.”), ¶ [0048] , Fig. 1 (actuators 57), (¶ [0054] “In this embodiment the motion platform 7 comprises a support frame 51 to which the cockpit 3 is movably supported, here on bearings 53, and actuators for moving the cockpit 3.”), ¶ [0057], ¶ [0039] When the actuators move the cockpit containing the user dynamic stresses or “motion-stimulated G-cues” will be induced on the driver.) the method comprising 
using a … unit to control the pressure … associated with at least some of said contact surfaces  in order to induce tactile pressure stresses on said driver (Fig. 1, ¶ [0060-68] force transducers 71, 73, 75, 77 “to apply a force to … the user”), 
wherein a control and command unit is connected to said movement devices, to said driving control unit and to at least said … unit and selectively controlling said driving control unit and said pumping unit and combining with respect to each other the dynamic stresses of said movement devices and the tactile pressure stresses of said … pads on said driver, and in that the actuation of said … unit is determined in relation to the actuation of said movement devices (¶ [0048] (“The cockpit 3 comprises … user inputs including foot-operated inputs, including an accelerator and brake, and hand-operated inputs, including a steering wheel and gear selector”) The Campion system uses a single PC-based controller (¶ [0047]) in communication with user input devices (¶ [0048]) to control both actuators 57 for motion platform 7, which move the entire cockpit (¶ [0054]), and a plurality of force transducers, which apply a force to the driver through the seat (¶ [0060-68]). Therefore pressure and force applied to the driver through both of these systems is combined.).

using a pumping unit (Figure 8 (compressor 71, servo pressure valves 77 through 80)) to control the pressure of a gas inside inflatable pads (Fig. 1 (Air cells or bladders 13, firmness cells 23)) associated with at least some of said contact surfaces in order to induce tactile pressure stresses on said driver” (col. 4 ll. 32-35 (“As shown eight firmness cells are employed in this embodiment, each to be individually driven with variable pressure servo values under computer control in a manner similar to the air cells described above.”), col. 4 ll. 37-41 (“Increasing the air mass in a firmness cell 23 increases its resistance to assume the shape of the body flesh adjacent to or on top of the firmness cell. Decreasing the air mass decreases this resistance. Seat "hardness" and "softness" will be governed with firmness cells 23.”), Figure 8 (compressor 71, servo pressure valves 77 through 80), col. 6 ll. 19-22 (“FIG. 8 illustrates the compressed air system for operating the air cells and firmness cells. A compressor 71 maintains a storage accumulator 73 at the desired pressure. The compressed air is provided over line 75 to a plurality of servo pressure valves 77 through 80.”)) 
“selectively controlling … said pumping unit and … the tactile pressure stresses of said inflatable pads on said driver, and in that the actuation of said pumping unit is determined in relation to the actuation of said movement devices.” ((col. 4 ll. 32-35 (“As shown eight firmness cells are employed in this embodiment, each to be individually driven with variable pressure servo values under computer control in a manner similar to the air cells described above.”), col. 6 ll. 46-49 (“FIG. 10 is a chart showing typical pressures and temperatures applied to each component of the seat for various maneuvers”) Depending on the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Campion to simply substitute the force transducers for the firmness cells of Kron. Since both references teach methods and systems for g cueing in a simulator the references are from the same field of endeavor and thus analogous art. A POSITA would have been motivated to combine Campion and the firmness cells of Kron because the exchange from force transducers is a simple substitution of known components for simulating motion forces and the firmness cells could have been predictably added to the system of Campion. Further, A POSITA may be motivated to use an air system for g-cueing in a seat because it is very well known with many decades of use and testing.
Concerning claim 11, Campion as modified discloses: The method as in claim 10 (see claim 10), further comprising securing said driver to said seat with seatbelts and to selectively vary the tightening of said seatbelts on said driver by controlling the tightening action with said control and command unit (Fig. 1 (harness tensioner 61), ¶ [0047], ¶ [0058-0059] (“The cockpit 3 further comprises a harness tensioner 61 for tensioning/de-tensioning the seat harness 12, which provides cues for acceleration and deceleration/braking.”). 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication No. 20070262628, which discloses a chair that can use a mobile platform or an expandable mechanism in the seat back for motion cues in a driving simulation. PCT Publication No. 9512188, which discloses a ball on a platform used in a variety .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH V JOHNSON whose telephone number is (313)446-6616.  The examiner can normally be reached on 7-4:30 Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.V.J./Examiner, Art Unit 3715                                                                                                                                                                                                        
March 11, 2021



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715